Citation Nr: 0306663	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-39 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with rotatory curvature, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
hypertrophic arthritis of the thoracic spine with rotatory 
curvature, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The RO denied entitlement to increased evaluations 
for disabilities of the spine recharacterized as arthritis of 
the lumbar spine with rotatory curvature, and chronic 
hypertrophic arthritis of the thoracic spine with rotatory 
curvature.

In November 1998 and September 2000 the Board remanded the 
case to the RO for further development and adjudicative 
action.  

In November 2002, the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

In a separate rating action of December 1999, unrelated to 
the issues for increased evaluations, the RO denied service 
connection for vertebral deformities (compression fractures) 
of the lumbar and thoracic spine as not well grounded.  A 
notice of disagreement had not been filed.  In view of the 
Veterans Claims Assistance Act of 2000 (VCAA), the RO 
readjudicated the claim and denied it on the merits in 
February 2002.  A notice of disagreement has not been filed.  
Therefore, this issue is not considered part of the current 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  Arthritis of the lumbar spine with rotatory curvature is 
productive of not more than severe limitation of motion.  

3.  Chronic hypertrophic arthritis of the thoracic spine with 
rotatory curvature is productive of not more than moderate to 
severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for 
arthritis of the lumbar spine with rotatory curvature have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292 (effective prior to and on September 23, 
2002).

2.  The criteria for a rating greater than 10 percent for 
chronic hypertrophic arthritis of the thoracic spine with 
rotatory curvature have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5291 (2002) (effective prior to and on 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the complaints of and 
treatment for the thoracic and lumbar spine.  

By rating action of June 1946 the RO granted entitlement to 
service connection for osteochondritis dessicans with 
limitation of motion of lumbar spine.  A 40 percent rating 
was assigned, effective June 6, 1946.

A VA examination conducted in 1947 shows that osteochondritis 
was not found.  The examiner diagnosed mild and chronic 
arthritis of the thoracic lumbar spine.  

In August 1947, the RO reduced the rating to 20 percent, 
effective October 5, 1947.  The disability was characterized 
as arthritis of the lumbar and thoracic spine.  

Chronic and mild lumbar and thoracic spine arthritis was 
noted on a VA examination of September 1947.  On VA 
examination in 1950 the examiner diagnosed chronic and 
hypertrophic thoracic arthritis.  It was indicated that 
lumbar spine arthritis was not found.  The examiner also 
found healed adolescent epiphysitis of the thoracic spine.

In April 1950 the RO reduced the rating to 10 percent, 
effective June 18, 1950.

In 1952 the VA examiner reported diagnoses of chronic and 
hypertrophic arthritis of the thoracic and lumbar spine, as 
well as epiphysitis of the thoracic spine.

Records from Kaiser Permanente show that the veteran was seen 
in April 1993 for complaints of hip pain.  The history of 
peripheral vascular disease was noted.  On examination lumbar 
spine flexion was normal and pain free, and the neurological 
examination revealed normal strength and sensation in the 
lower extremity.  The examiner had difficulty eliciting 
reflexes as patellae and Achilles tendons bilaterally.  The 
examiner noted soft tissues around the hips of the lumbar or 
sacroiliac areas.  Claudication of vascular origin was noted 
as a possible diagnosis.  

Other Kaiser Permanente records dated in May 1993, show that 
the veteran was seen for complaints of pain across the low 
back and sides of his hips.  He noted that walking aggravated 
the condition.  He had developed pain in the area of the 
lumbar sacroiliac area.  

The examiner estimated that the sacroiliac pain might have 
been related to the use of the lift and that it was removed.  
The examiner also noted that perhaps the pain represented the 
lumbar spine origin pain as will posterior element 
compression with standing and walking.  On a later 
examination, the examiner noted that the pain location was 
not particularly correlated with any of the radiological 
changes and probably represented soft tissue strain type of 
chronic ligamentous strain.  The studies revealed the 
following: anterior wedging of the T11 through L2 vertebral 
bodies; L2-3 and L3-4 sclerosis and osteophyte formation 
consistent with degenerative changes; and entire right SI 
joint was not visualized, but visualized true SI joint showed 
some irregularity and possible erosions. 

Treatment records show that the veteran was seen for 
complaints of low back pain radiating down both legs in 
August 1993.  X-rays revealed degenerative disc disease in 
the lumbar spine, and vascular calcification.  The examiner 
noted that the veteran's history was consistent with 
claudication.  An assessment of claudication was made, and 
the examiner noted that the condition has an inflammatory 
component.

On September 15, 1993, VA received the veteran's claim of 
entitlement to an increased rating.  

A VA examination was conducted in May 1994.  It was noted 
that over the years, the pain became progressively worse and 
that it had advanced to the level such that the veteran had 
to quit his job five to six years prior.  He had pain with 
bending, lifting, and twisting, as well as pain in the mid 
and lower back.  He referred to pain radiating down to the 
hips, but not into the legs.  He reported that the leg gave 
out when walking, but attributed it to his peripheral 
vascular disease.  He provided information concerning his 
right leg pain, weakness and giving way.  He was not wearing 
braces and denied any significant numbness and tingling.  
However, he did have a small amount of tingling in the medial 
left ankle just below the scarring.  

The veteran was not taking nonsteroidal anti-inflammatories 
for back pain.  He was taking blood pressure medication, 
aspirin on occasion, medication for cholesterol and some 
Prozac.  

On examination the veteran was able to undress to his 
underwear, shoes and socks removed.  The thoracic spine 
examination revealed a marked kyphosis with a rotary 
component.  The apex appeared to be primarily about the T7-8 
region.  There was no actual gibbous.  There was tenderness 
to palpation along the thoracic muscles from at least T4 
through T12, as well as the lumbosacral muscles from L1 
through L5.  There was no pain radiating around the chest 
wall, and nothing suggested a thoracic root stenosis.  The 
left shoulder appeared to be somewhat lower on the thoracic 
wall than the right due to his curvature.  

On examination of the lumbar spine, there was no obvious 
flattening of the lumbar lordosis.  The examiner noted a 
rotary component to the lumbar spine and the upper spine.  
Deep tendon reflexes were 2/4 knee jerk, 1/4 ankle jerk with 
distraction.  Straight leg raise bilaterally was negative.  
Pulses were absent in the popliteal fascia and the dorsalis 
pedis, posterior tibialis and peroneals.  There was no 
significant atrophy of the lower extremities.  The right 
thigh measured 48 centimeters, and the right calf measured 
36.5 centimeters.  The left thigh measured 47 centimeters, 
and the left calf measured 37 centimeters.  Flexion was 75 
degrees, extension 10 degrees, and bending was 20 degrees 
bilaterally and rotation was 15 degrees.  There was some pain 
with rotation of the upper trunk.  

The examiner reported diagnoses of degenerative kyphosis with 
rotary curvature of the thoracic spine, and degenerative 
arthritis, degenerative disease of the lumbosacral spine with 
rotary curvature.  X-rays were obtained, and the examiner 
noted the following impression: some mild diffuse osteopenia; 
mild kyphoscoliosis; extensive vascular calcifications; 
scattered degenerative change; and mild anterior wedging of 
the mid-thoracic vertebral bodies.  The examiner commented 
that poor visualization of the sacroiliac joints might 
suggest inflammatory disease in this area.  

By rating action of June 1995, the RO assigned a 40 percent 
rating for lumbar spine arthritis with rotatory curvature, 
effective September 15, 1993.  The RO also assigned a 
separate rating of 10 percent for chronic hypertrophic 
arthritis of the thoracic spine with rotatory curvature, 
effective September 15, 1993.  

In connection with the veteran's appeal, a personal hearing 
was conducted in July 1997.  He testified that he did not 
know why the rating had been reduced from 40 to 10 percent 
until 1993 when a higher rating was assigned.  He testified 
that his back had always bothered him since the initial 
injury in service.  Since the 1940s, he had been under 
treatment.  He did not seek treatment during the period 
before VA assigned the higher rating.  He was receiving 
ongoing treatment from VA physicians.  He testified that he 
can barely stand up and has trouble walking.  He noted his 
ability to walk fifty feet, that it just tended to "play 
out" and that it took effort to get in and out of chairs.  
He only drove in emergencies.  He had last worked in 1987 as 
a contractor, installing underground utilities.  He indicated 
that he was not taking medication for his back because it 
never provided much relief.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  


However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), which 
addresses degenerative arthritis established by x-ray 
findings, the disability will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion: a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups; and a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  

The 10 and 20 percent evaluations based on X-ray evidence may 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (2).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002), which 
contemplates residuals of vertebra fractures, a 60 percent 
evaluation is assigned for residuals of vertebra fracture 
without cord involvement, abnormal mobility requiring neck 
brace (jury mast).  A 100 percent evaluation is assigned for 
residuals of a vertebral fracture with cord involvement, 
bedridden, or requiring long term leg braces.  Special 
monthly compensation is to be considered with lesser 
involvements at which time a rating is to be assigned for 
limited motion, nerve paralysis.  In other cases a rating is 
assigned in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, note following Diagnostic 
Code 5285.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002), which 
contemplates bony fixation (ankylosis) of the spine, a 60 
percent rating is assigned for ankylosis at a favorable 
angle.  A 100 percent rating is assigned for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002), which 
contemplates ankylosis of the dorsal spine, provides a 20 
percent rating for favorable ankylosis.  A maximum rating of 
30 percent is warranted when ankylosis is unfavorable.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002), which 
contemplates lumbar spine ankylosis, provides for a 40 
percent rating for ankylosis at a favorable angle.  A 50 
percent rating is assigned for unfavorable lumbar spine 
ankylosis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002), which 
contemplates limited dorsal spine motion, provides a maximum 
rating of 10 percent rating for moderate or severe 
limitation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
contemplates limitation of lumbar spine motion, a maximum a 
40 percent rating is provided when limitation is severe.  



During the pendency of this appeal, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which contemplates intervertebral disc 
syndrome, was revised and became effective as of September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has stated that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The CAVC has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

In addition, if the Board determines that the claimant has 
been prejudiced by a deficiency in the statement of the case, 
the Board should remand the case to the RO pursuant to 38 
C.F.R. § 19.9, specifying the action to be taken.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, provides a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is assigned for severe syndrome with recurring 
attacks with intermittent relief.  Pronounced syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent relief, 
warrants a 60 percent rating.

The version of Diagnostic Code 5293, effective September 23, 
2002, rates preoperative or postoperative intervertebral disc 
syndrome either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
rating is warranted.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent rating is warranted.

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1).  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3). 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 
(2002), which, respectively, rate sacro-iliac injury and 
weakness and lumbosacral strain, a maximum rating of 40 
percent is assigned for severe strain, with listing of the 
whole spine to opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome, involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code.  VAOPGCPREC 36-97.  The Board is 
bound by this interpretation.  See 38 U.S.C.A. § 7104(c).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 417 (1995).

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14 the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily systems for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation in the evaluation of the same 
manifestation under different diagnoses are to be avoided.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine is resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter - Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He was provided with notice of the requirements for 
establishing an increased rating for lumbar and thoracic 
spine disabilities in the June 1996 statement of the case, 
and the supplemental statements of the case issued in October 
1997, December 1999, and November 2002. 

As mentioned above, during the pendency of this appeal, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 was revised and 
became effective as of September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  By letter of February 2003, 
the Board informed the veteran of these changes and their 
potential effect on his claim, and the Board provided a copy 
of the revisions to Diagnostic Code 5293.  The letter also 
informed the veteran that he had 60 days to respond and 
submit additional evidence.  On the veteran's behalf, his 
daughter responded in March 2003, and informed the Board that 
he had no new information to submit.  

Furthermore, with regard to notice the Board points out that 
in March 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the November 
2002 supplemental statement of the case.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

As noted, the Board remanded this case in November 1998 and 
September 2000, and requested that the RO undertake further 
development.  By letters of November 1998 and November 2000, 
the RO requested that the veteran provide information 
concerning treatment from VA and non-VA providers, and 
furnished him with the appropriate authorization forms for 
non-VA records.  A review of the claims file shows that the 
veteran arranged to have Kaiser Permanente furnish VA with 
the pertinent treatment records.  Such records were submitted 
and associated with the claims folder.  

All pertinent VA records have been secured and associated 
with the claims folder.  Also, as noted, in the March 2003 
response to the February 2003 Board correspondence, the 
veteran does not have additional evidence to submit.  The 
veteran was also afforded opportunities for VA examinations, 
but was unable to appear due to poor health.  In 
correspondence received in response to development requests, 
his daughter informed VA that the veteran is bedridden and 
was unable to appear for examinations, and that no 
arrangements otherwise could be made to have him privately 
examined due to his condition. 

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Increased Rating

Lumbar Spine

Service connection is currently in effect for arthritis of 
the lumbar spine with rotary curve, rated as 40 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5292.  

As noted, under Diagnostic Code 5003, degenerative arthritis 
is rated based on the limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, Diagnostic Code 5292 contemplates 
limited lumbar spine motion.  

The veteran's lumbar spine disability is currently assigned 
the maximum rating of 40 percent available under Diagnostic 
Code 5292.  As noted, a 40 percent rating is assigned for 
severe limitation of lumbar spine motion.  The May 1994 VA 
examination revealed the veteran's complaints of pain when 
bending, twisting and lifting, and the examination revealed 
75 degrees flexion, 10 degrees extension, 20 degrees bending 
laterally, and 15 degrees rotation.  Therefore, when 
factoring in the considerations set forth by the CAVC in 
DeLuca, the degree of limitation would be severe, and the 40 
percent rating provided by Diagnostic Code 5292 is 
appropriate in this case.  

In order to warrant an evaluation higher than 40 percent, 
there would need to be evidence that the veteran's lumbar 
spine was ankylosed as contemplated by Diagnostic Code 5289 
or Diagnostic Code 5286.  Given the reported ranges of motion 
on examination in May 1994, it is clear that the disability 
at issue does not involve ankylosis, and any limitation 
demonstrated has not been described as comparable to 
ankylosis.  Therefore, Diagnostic Codes 5286 and 5289 do not 
apply in this instance.

As discussed in the Introduction, the veteran filed a claim 
alleging entitlement to compression fractures of the lumbar 
and thoracic spine, which the RO denied in December 1999 and 
on readjudication on the merits in February 2002.  Appellate 
action was not initiated.  Furthermore, the clinical findings 
of record do not show that the disability involves or is 
comparable to residuals of a vertebra fracture and 
demonstrable deformity of a vertebral body.  Therefore, 
Diagnostic Code 5285 does not apply in this instance. 




Finally, there are no clinical indications that the 
disability is manifested by neurological symptoms generally 
considered under Diagnostic Code 5293, which contemplates 
intervertebral disc syndrome.  The record does reflect the 
veteran's complaints of pain radiating down the back to the 
legs.  

On examination in May 1994, deep tendon reflexes were 2/4 
knee jerk and 1/4 ankle jerk, and pulses were absent in the 
popliteal fascia and the dorsalis pedis, posterior tibialis 
and peroneals.  

These findings suggest that the disability is manifested by 
symptoms listed for a 60 percent rating under the old version 
of Diagnostic Code 5293.  However, the Board notes that 
although such findings were made in May 1994, the examiner 
did not state if they were due to the lumbar spine 
disability, and the veteran attributed his problems to 
peripheral vascular disease.  Furthermore, the records from 
Kaiser Permanente show that the physician suspected various 
reasons for the pain.  

On the later examination of May 1993, the physician noted 
that the pain location was not particularly correlated with 
any of the radiological changes and estimated that it 
probably represented a soft tissue strain type of chronic 
ligamentous strain.  Moreover, VA records show that when the 
veteran complained of pain radiating down his legs in August 
1993, the examiner reported an assessment of claudication.  
In any event, service connection has not been granted for 
intervertebral disc syndrome, and the criteria for rating 
such disorder, either previous or revised, are not for 
application.  

The veteran is in receipt of the maximum schedular evaluation 
for his lumbar spine disability under diagnostic code 5292; 
accordingly, the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 
referable to functional loss due to pain, incoordination, 
fatigue, are not for application.  Johnston v. Brown, 10 Vet. 
App. 80. 85 (1997).

Importantly the veteran maintains that he currently has 
increased symptoms due to the lumbar spine disabilities.  The 
CAVC has held that while a lay person is competent to testify 
as to facts within his own observation and recollection, such 
as visible symptoms, a lay person such as the appellant is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Thoracic Spine

Service connection is currently in effect for chronic 
hypertrophic arthritis of the thoracic spine with rotary 
curvature, rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5291.  As noted, 
under Diagnostic Code 5003, degenerative arthritis is rated 
based on the limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, Diagnostic Code 5291 contemplates limited 
dorsal spine motion.  

Currently, the veteran's thoracic spine disability is 
assigned the maximum rating of 10 percent available under 
Diagnostic Code 5291.  As noted, severe and moderate 
limitation of motion are assigned 10 percent ratings under 
Diagnostic Code 5291.  The May 1994 VA examination revealed 
the veteran's complaints of pain when bending, twisting and 
lifting, and the examiner noted some pain with rotation of 
the upper trunk.  Therefore, when factoring in the 
considerations set forth by the CAVC in DeLuca, the degree of 
limitation would be more than moderate and somewhat severe, 
and the 10 percent rating provided by Diagnostic Code 5291 is 
appropriate in this case.  
In order to warrant an evaluation higher than 10 percent, 
there would need to be evidence that the thoracic spine was 
ankylosed as contemplated by Diagnostic Code 5288 or 
Diagnostic Code 5286.  Given the report of thoracic spine 
motion on examination in May 1994, it is clear that the 
disability at issue does not involve ankylosis, and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, Diagnostic Codes 5286 and 5288 do 
not apply in this instance.

As discussed above, the veteran's claim alleging entitlement 
to service connection for compression fractures of the lumbar 
and thoracic spine was denied by the RO in December 1999 and 
on readjudication on the merits in February 2002.  
Furthermore, the clinical findings of record do not show that 
the disability involves or is comparable to residuals of a 
vertebra fracture and demonstrable deformity of a vertebral 
body.  For instance, on examination in May 1994, the examiner 
noted marked kyphosis with rotatory component, but further 
noted that there was no actual gibbous.  Therefore, 
Diagnostic Code 5285 does not apply in this instance.  

Finally, there are no clinical indications that the 
disability is manifested by neurological symptoms generally 
considered under Diagnostic Code 5293, which contemplates 
intervertebral disc syndrome.  As noted above, in May 1994, 
the examiner noted that nothing suggested a thoracic root 
stenosis.

As the veteran is in receipt of the maximum schedular 
evaluation of 10 percent under diagnostic code 5291, the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 referable to 
functional loss due to pain are not for application.  See 
Johnston, supra.

Importantly the veteran maintains that he currently has 
increased symptoms due to the thoracic spine disability.  The 
CAVC has held that while a lay person is competent to testify 
as to facts within his own observation and recollection, such 
as visible symptoms, a lay person such as the appellant is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for assignment of an extraschedular 
evaluation and obviously considered them, it did not granted 
increased evaluations for the disabilities at issue on this 
basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  


In this regard, his lumbar and thoracic spine disabilities 
have not been shown to markedly interfere with employment or 
to have required frequent inpatient care.

Essentially the veteran asserts that the thoracic and lumbar 
spine disabilities are productive of pain and limited motion, 
and that he last worked as a contractor in 1987.  

Clearly, the ratings assigned for each disability contemplate 
a level of interference with employment associated with the 
degree of disability demonstrated.  However, there is no 
indication that the veteran's lumbar and thoracic spine 
disabilities result in any greater degree of interference 
with employment.  

Hence, the Board finds that marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating) is not shown.  Additionally, the record consists of 
treatment reports and VA examination reports that include 
findings regarding the symptoms and manifestations of the 
lumbar and thoracic spine disabilities.  It has also been 
noted that the veteran is bedridden due to poor health.  

Although he is currently bedridden due to poor health, the 
available records do not indicate or contain references to 
frequent hospitalization for treatment of his lumbar and 
thoracic spine disabilities, and do show treatment for a 
number of other conditions that are unrelated to the 
disabilities at issue.  Moreover, the lumbar and thoracic 
spine disabilities are not otherwise shown to render 
impractical the application of the regular schedular 
standards.  

The current schedular criteria adequately compensate the 
veteran for the nature ands extent of severity of his lumbar 
and thoracic spine disabilities.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
arthritis of the lumbar spine with rotatory curvature is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
chronic hypertrophic arthritis of the thoracic spine with 
rotatory curvature is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

